Per Curiam.
This is an action of libel. The declaration sets out .in a single count more than 200 articles published by the defendant of and concerning the plaintiff, many of which are admittedly libelous per se. The defendant demurred to the declaration, assigning various grounds, but did not assign duplicity as a special ground of demurrer.
At the argument it was intimated by the Court that the, declaration was bad for duplicity, but'no opinion was given as to whether the question could be raised by general demurrer. The counsel realizing the complications liable to arise should the case proceed to trial without amendment, it was stipulated in open court that the case might be remanded, and the present judgment vacated, with leave to the plaintiff to amend his declaration as he should be advised, proceedings thereafter to be under the rules.
An order in accordance with this stipulation will be-entered, without costs to either party.